DISMISS; and Opinion Filed December 19, 2014.




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-14-00785-CV

                             ERIC A. SCZEPANIC, Appellant
                                         V.
                             CITIMORTGAGE INC., Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-08775-A

                            MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Myers
                                 Opinion by Justice Bridges
       Before the Court is appellant’s December 16, 2014, unopposed motion to dismiss the

appeal. In the motion, the parties state they have resolved all matters in dispute between them

and request we dismiss the appeal. We grant the motion and dismiss the appeal. TEX. R. APP. P.

42.1(a).




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE

140785F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

ERIC A. SCZEPANIC, Appellant                        On Appeal from the County Court at Law
                                                    No. 1, Dallas County, Texas
No. 05-14-00785-CV        V.                        Trial Court Cause No. CC-11-08775-A.
                                                    Opinion delivered by Justice Bridges.
CITIMORTGAGE INC., Appellee                         Justices Lang-Miers and Myers
                                                    participating.

       Based on appellant’s December 16, 2014, unopposed motion to dismiss the appeal, and in
accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 19th day of December, 2014.




                                            –2–